Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise and issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested and not found were not in fact received by the importer or by any other person for the importer’s account. In accordance with stipulation and following the decision cited it was held that the merchandise, insofar as it pertains to the quantities reported by the inspector as manifested and not found, is subject to an allowance in duties and internal revenue taxes. The protest was sustained to this extent.